DETAILED ACTION
Summary
This Office action is in response to reply dated May 24, 2021.  Claims 1, 4-12 and 15-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
After contacting Steven Weisburd on May 28, 2021, authorization for this examiner’s amendment was given on May 29, 2021.

Amendments to claims dated May 24, 2021:
1.  (Currently Amended) A monitoring system for determining whether an object is contacted by a living body, the monitoring system comprising: 
a receiver; 

a processor that processes the output signal to determine amount of time that the living body is in continuous contact with at least one of the substrate and the object as a function of whether a frequency of the output signal falls within a predetermined range corresponding to a biological tremor, the processor outputting a contact information signal containing information indicating the amount of time the living body is in contact with at least one of the substrate and object as a function of the determination; and 
a transmitter that transmits the contact information signal to the receiver.

6.  (Currently Amended) The monitoring system according to claim 1, wherein the 

20.  (Currently Amended) The notification system according to claim 1, wherein the piezoelectric sensor is not an acceleration sensor.

Allowable Subject Matter
Claims 1, 4-12 and 15-21 are allowed.  The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive.  Case, Burkhart, Baker, Boeck and Kawamura, either alone or in combination, fail to disclose and/or fairly suggest the limitations as claimed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BRIAN WILSON/Primary Examiner, Art Unit 2687